DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 08/12/2020. Claims 1, 2, 4-12, and 14-20 have been amended. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 are appear to conflict with claims 1 and 11 and are confusing. 
Claims 1 and 11 recite 1) “a first plurality of figurines” and 2) “a second plurality of figurines” separately, while further stating that the “first plurality of figurines” is associated with A) “a first entertainment performance” and “the second plurality of figurines” is associated with B) “a second entertainment performance.”
includes the 1) first plurality of figurines plus an “additional” figurine, which is exceedingly confusing as it seems this would mix up the associations to entertainment performances A) and B) from claims 1 and 11. Since each of the 1) first plurality of figurines and the 2) second plurality of figurines are associated with separate entertainment performances, A) and B), respectively, in claims 1 and 11, now reciting that 2) includes 1) is in direct conflict with claims 1 and 11. The modified group 2) of claims 6 and 16 now including group 1) indicates that the group 1) first plurality of figurines are now associated with the B) second entertainment performance; either as well as, or, instead of the A) first entertainment performance, but which is also unclear. Are both sets of figurines now associated with both entertainment performances? If so, this would seem to negate the argued points regarding detecting and identifying particular sets of figurines that are associated with separate and distinct associated entertainment performances. If the same figurines can be associated with both the first and second entertainment performance, or, with different entertainment performances, the arguments relating to the specific performances being “based on” the specific toy figurines is rendered unclear by / does not seem to align with these claims as well.
Further confusing the groups, Claims 6 and 16 lines 6-7 then recite that the 2) second plurality of figurines includes the first figurine and the second figurine (which were recited in claims 1 and 11 to be the figurines of the group 1) first plurality of figurines), but now omits the “additional figurine,” essentially defining group 2) as group 1), making the claim even more confusing. If group 2) is group 1) there is no need for a separate term. Again, this does not appear to make sense in relation to claims 1 and 11. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Min et al. (US PGPub. No. 2014/0358986 A1).
In Reference to Claims 1, 2, 4, and 5
 	Min teaches (Claim 1) An entertainment system comprising: a control device including a hardware processor, a system memory storing a control application (paragraphs 0005, 0009, 0011, and 0031, tablet or smartphone inherently has these components; also, all the functions of these components are described) and a figurines database (paragraph 0007 and paragraph 0043), and a transceiver configured to wirelessly communicate with one or more of a plurality of identify, using the figurines database and based on the identified first plurality of figurines, the first entertainment performance as being associated with each of the identified first plurality of figurines in the figurines database (paragraphs 0005: “A connection is established between the hand-held or portable electronic device and an accessory device…and after the accessory device sends a connect command, the client program gives a receive command. The handheld or portable electronic device then transfers data previously obtained from the cloud server to the accessory device, based on user needs; paragraph 0007: “the database will determine a template for content suitable for exchange between one accessory device and another”; 0037: each accessory device is individually identified, connected with, and a list of each available device kept in the database; paragraph 0038: “the data [for exchange] is downloaded to the accessory device”; 0043: “For example, there could be an interaction between Winnie the Pooh and Tiger, of a type that is entertaining and/or instructive to a child. Multiple toys [accessory devices] can be used to create more complex interactive scenarios.” 0045: “The toys [accessory devices] speech / actions can be fully or partially predetermined and stored in the cloud server.”), wherein a first control signal of the control signals instructs a first figurine of the identified first plurality of figurines to perform a first portion of the identified first entertainment performance corresponding to the first figurine (paragraphs 0026, 0032, and 0043, e.g. paragraph 0032 lines 1-6), and a second control signal of the control signals instructs a second figurine of the identified first plurality of figurines to perform a second portion of the identified first entertainment performance corresponding to the second figurine (paragraphs 0026, 0032, and 0043, e.g. paragraph 0032 lines 6-10, note this is merely a basic example, but many specific types of interactions are contemplated that would meet this limitation); wherein the identified first plurality of figurines are configured to perform the identified first entertainment performance according to the control signals (paragraphs 0026, 0032, and 0043);
(Claim 2) wherein each of the first plurality of figurines includes a plurality of lights (item 824, fig. 8, and paragraph 0030), and wherein the first entertainment performance comprises a light show performed by the first plurality of figurines (paragraphs 0008 and 0026 “media playback” on an LED or LCD screen can be considered a “light show”);
	(Claim 4) wherein each of the first plurality of figurines comprises a speaker, and wherein the light show is synchronized to audio output by respective speakers of the first 
(Claim 5) wherein each of the first plurality of figurines portrays one of a movie character, a television character, or a theme park character (paragraphs 0041 and 0043).

In Reference to Claims 11, 12, 14, 15, and 16
 	(Claim 11) A method for use by an entertainment system including a control device having a hardware processor, a system memory storing a control application and a figurines database (paragraph 0007 and paragraph 0043), and a transceiver configured to wirelessly communicate with one or more of a plurality of figurines (paragraphs 0005, 0009, 0011, 0031, and 0043, tablet or smartphone inherently has these components; also, all the functions of these components are described), the figurines database including identities of a plurality of figurines including a first plurality of figurines (items 108 and 110, fig. 1) and a second plurality of figurines (items 112 and 114, fig. 1), wherein the first plurality of figurines are associated with a first entertainment performance (paragraph 0032, an interaction between two dolls [e.g. items 108 and 110]) and the second plurality of figurines are associated with a second entertainment performance (paragraph 0032, another interaction between different dolls [e.g. items 112 and 114, also see paragraphs 0037 and 0043]), and wherein each of the first plurality of figurines is associated with a corresponding portion of the first entertainment performance (paragraphs 0032, 0037, and 0043, each figurines portion of an interaction) and each of the second plurality of figurines is associated with a corresponding portion of the second entertainment performance (paragraphs 0032, 0037, and 0043, each figurines portion of another interaction), the method comprising: detecting, using the hardware processor and the control application, each of the first identifying, using the hardware processor and the figurines database and based on the identified first plurality of figurines, the first entertainment performance as being associated with each of the identified first plurality of figurines in the figurines database (paragraphs 0005: “A connection is established between the hand-held or portable electronic device and an accessory device…and after the accessory device sends a connect command, the client program gives a receive command. The handheld or portable electronic device then transfers data previously obtained from the cloud server to the accessory device, based on user needs; paragraph 0007: “the database will determine a template for content suitable for exchange between one accessory device and another”; 0037: each accessory device is individually identified, connected with, and a list of each available device kept in the database; paragraph 0038: “the data [for exchange] is downloaded to the accessory device”; 0043: “For example, there could be an interaction between Winnie the Pooh and Tiger, of a type that is entertaining and/or instructive to a child. Multiple toys [accessory devices] can be used to create more complex interactive scenarios.” 0045: “The toys [accessory devices] speech / actions can be fully or partially predetermined and stored in the cloud server.”); transmitting, using the hardware processor and the control application, control signals to the identified first plurality of figurines via the transceiver (paragraphs 0032 and 0038), wherein a first control signal of the control signals instructs a first figurine of the identified first plurality of figurines to perform a first portion of the identified first entertainment performance corresponding to the first figurine (paragraphs 0026, 0032, and 0043, e.g. paragraph 0032 lines identified first entertainment performance corresponding to the second figurine (paragraphs 0026, 0032, and 0043, e.g. paragraph 0032 lines 6-10); and performing, by the identified first plurality of figurines, the identified first entertainment performance  according to the control signals (paragraphs 0026 and 0032);
(Claim 12) wherein each of the first plurality of figurines includes a plurality of lights (item 824, fig. 8, and paragraph 0030), and wherein the first entertainment performance comprises a light show performed by the first plurality of figurines (paragraphs 0008 and 0026 “media playback” on an LED or LCD screen can be considered a “light show”);
	(Claim 14) wherein each of the first plurality of figurines comprises a speaker, and wherein the light show is synchronized to audio output by respective speakers of the first plurality of figurines (item 816, fig. 8, paragraphs 0026, 0031, 0032, sound and media playback together);
(Claim 15) wherein each of the first plurality of figurines portrays one of a movie character, a television character, or a theme park character (paragraphs 0041 and 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US PGPub. No. 2014/0358986 A1).
In Reference to Claims 1, 2, 4, 5, 11, 12, 14, and 15
The examiner believes that, broadly interpreted, all of the limitations of these claims have been taught in Min as discussed above. 
However, in the alternate view that multiple sets of figurines are not explicitly disclosed to be associated with multiple entertainment performances, or, that the database and / or the control device are not all contained in one of the single control devices disclosed these elements would be obvious in view of the disclosure of Min as well as case law further discussed below. 
Since Min discloses that there is a database of content for exchanges between accessory devices / figurines (paragraphs 0005 and 0007) and discloses the electronic device identifies individual accessory devices / figurines (paragraph 0037) and further discloses that the content for exchange corresponds to / is associated with particular accessory devices / figurines for each exchange (0005, 0007, and 0043  i.e. an exchange between Winnie the Pooh and Tiger); and further discloses other figurines are associated with other entertainment performances (although paragraph 0043 only gives one example, fig. 1 shows multiple sets of figurines and paragraphs 0007, 0026, 0031, 0032, and 0037 disclose that there is a database of a wide range of exchanges between a variety of different sets of devices / figurines), it would have been obvious to one having ordinary skill in the art to have associated a first set of figurines with a first entertainment performance in a database and a second set of figurines with a second entertainment performance in a database merely as a matter of engineering design choice, since the general concepts of associating figurines with specific exchanges between them is taught, and since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Simply claiming additional sets of figurines that are associated with additional entertainment performances is merely a duplication of parts and has no patentable significance, since no new or unexpected result would be produced by simply associating more figurines with more performances. 
Similarly, since “a single device” is not positively claimed to hold all of the recited components in claims 1 and 11, the examiner believes, broadly interpreted, Min meets all of these recited claim limitations (control device, system memory, database etc.), by teaching them in the same “system”. However, in the alternate view that the claim is intended to define a single device holding all of these components, an alternate rejection is set forth.
Since Min discloses using multiple electronic devices and a cloud to additionally hold more information regarding the interactions and figurines, merely rearranging the components of Min to have all of the database and electronic control devices in a single control device would be an obvious matter of design choice, since it has been held that rearrangement of parts holds no patentable significance where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The operation of the device would not change regardless of whether or not these components are in a single device or in multiple different devices / a cloud, therefore, this is not a patentable distinction. 

Claims 3, 9, 10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al.
In Reference to Claim 3
 	Min teaches all of claims 1-2 as discussed above. 

	Min fails to teach the speaker located in the control device instead of the figurine of claim 3. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the speaker in the control device instead of in the figurines merely as a matter of engineering design choice, since it has been held rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the location of the speaker(s) would have no effect on the operation of the device, merely locating it in the figurines, in the control device, or in any other particular location is simply a matter of engineering design choice and not a patentable distinction. 

In Reference to Claim 13
 	Min teaches all of claims 11-12 as discussed above. 
	Min further teaches (Claim 13) wherein the [figurine] device further comprises a speaker, and wherein the light show is synchronized to audio output by the speaker of the control device. (item 816, fig. 8, paragraphs 0026, 0031, 0032, sound and media playback together).
	Min fails to teach the speaker located in the control device instead of the figurine of claim 13. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the speaker in the control device instead of in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the location of the speaker(s) would have no effect on the operation of the device, merely locating it in the figurines, in the control device, or in any other particular location is simply a matter of engineering design choice and not a patentable distinction. 

In Reference to Claims 9 and 10
 	Min teaches all of claim 1 as discussed above.
Min further teaches (Claim 9) wherein the control device and the first plurality of figurines are configured to be in wireless communication via a Bluetooth [] network (paragraph 0033);
	(Claim 10) wherein the control device is configured to transmit the control signals to the first plurality of figurines via [wireless signals] (paragraph 0033).
	Min fails to explicitly teach the specific signals of BLE network and advertising packets of claims 9 and 10.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wireless connection system of Min with the feature of using a BLE network or advertising packets to transmit data, specifically, instead of using regular Bluetooth, infrared, sound waves, or other wireless communication method simply as a matter of engineering design choice, since it has been held that selection of a known item based on its suitability for its intended purpose is an obvious matter of engineering design choice, Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988), since Min 

In Reference to Claims 19 and 20
 	Min teaches all of claim 11 as discussed above.
Min further teaches (Claim 19) wherein the control device and the first plurality of figurines are configured to be in wireless communication via a Bluetooth [] network. (paragraph 0033);
(Claim 20) wherein the control device is configured to transmit the control signals to the first plurality of figurines via [wireless signals] (paragraph 0033).
	Min fails to explicitly teach the specific signals of BLE network and advertising packets of claims 19 and 20.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wireless connection system of Min with the feature of using a BLE network or advertising packets to transmit data, specifically, instead of using regular Bluetooth, infrared, sound waves, or other wireless communication method simply as a matter of engineering design choice, since it has been held that selection of a known item based on its suitability for its intended purpose is an obvious matter of engineering design choice, Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988), since Min . 

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. in view of Dang et al. (US Patent No. 8,444,452 B2).
In Reference to Claims 7 and 8
Min teaches all of claim 1 as discussed above. 
Min further teaches (Claim 8) wherein the control device is configured to transmit the control signals to the first figurine via a first wireless network [] (paragraph 0033);
Min fails to teach the feature of a second network between figurines of claims 7 and 8. 
Dang teaches (Claim 7) wherein the first figurine is configured to receive the second control signal (taught in Min above, paragraphs 0032/0033), and retransmits the second control signal to the second figurine (column 2 lines 62 – column 3 line 6);
(Claim 8) wherein the first figurine is configured to retransmit the control signals to the second figurine via a second wireless network (column 2 lines 62 – column 3 line 6 and column 4 lines 42-52).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interacting figurine system of Min with the feature of a second wireless network between figurines as taught by the interacting figurine 

In Reference to Claims 17 and 18
 	Min teaches all of claim 11 as discussed above. 
Min further teaches (Claim 18) wherein the control device is configured to transmit the control signals to the first figurine via a first wireless network, [] (paragraph 0033);
Min fails to teach the feature of a second network between figurines of claim 18. 
Dang teaches (Claim 17) wherein the first figurine is configured to receive the second control signal (taught in Min above, paragraphs 0032/0033), and retransmits the second control signal to the second figurine (column 2 lines 62 – column 3 line 6);
 (Claim 18) wherein the first figurine is configured to retransmit the control signals to the second figurine via a second wireless network (column 2 lines 62 – column 3 line 6 and column 4 lines 42-52).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interacting figurine system of Min with the feature of a second wireless network between figurines as taught by the interacting figurine system of Dang for the purpose of allowing the figurines to interact in a more coordinated and synchronized manner as taught by Dang (column 1 lines 5-16), allowing the system to create a more seamless display, making the system more pleasing and interesting to the users. 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Min does not disclose a figurines database that includes identities of accessory devices, where accessory devices are associated with a particular entertainment performance and where other figurines are associated with other entertainment performances, is not persuasive. 
The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Min does discloses a figurines database (paragraphs 0005 and 0007 disclose that there is a database of content for exchanges between accessory devices / figurines) that includes identities of accessory devices (paragraph 0037 discloses that each individual accessory device / figurine is identified and paragraphs 0005, 0007, and 0043 disclose that the content for exchange corresponds to particular accessory devices for each exchange, i.e. an exchange between Winnie the Pooh and Tiger; these are particular figurines with identities that are corresponded to their respective parts in an exchange stored in the database), where accessory devices are associated with a particular entertainment performance (again paragraphs 0007 and 0043 describe particular 
All of these limitations have been met in Min, broadly interpreted. Applicant appears to believe there are more limitations in the claims than currently exist. Further, even in an alternate view that Min does not explicitly teach multiple sets of specifically associated performances, an alternate 103 rejection has been set forth above, making this argument largely moot. 
Applicant further argues that since a Pooh toy and a Tiger toy are not explicitly described with relation to the Pooh and Tiger interaction, the claim limitations are not met. This is not persuasive. Regardless of what each “toy” looks like, the disclosure explains that each toy is separately associated with a portion of an interaction or “entertainment performance” as described in detail above. Applicant has not claimed a specific look or aesthetic to each toy, therefore, it is unclear what distinction is attempting to be made here. The reference clearly teaches separate accessory devices (toys), that are detected and identified by a handheld or portable electronic device, and each toy is associated with a portion of an entertainment performance. Since this association occurs after the detection of the toys, it is “based on” the toys, regardless of whether the toys have a specific look or not. Further, the reference teaches that specific toys speech / actions can be fully “predetermined” (paragraph 0045), even further indicating that the performance is both “based on” and “associated with” specific toys. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.